134 Nev., Advance Opinion     &Z,
                             IN THE SUPREME COURT OF THE STATE OF NEVADA

                       BRENT A. COLES,                                        No. 74707
                       Appellant,
                       vs.
                       CONNIE S. BISBEE, CHAIRMAN; THE
                                                                                  FILED
                       NEVADA BOARD OF PAROLE                                     AUG 0 2 2018
                       COMMISSIONERS; THE NEVADA
                       DEPARTMENT OF CORRECTIONS;
                       AND THE STATE OF NEVADA,                              BY


                       Respondents.



                                  Pro se appeal from a district court order dismissing a petition
                      for declaratory relief. First Judicial District Court, Carson City; James E.
                      Wilson, Judge.
                                  Affirmed.

                      Brent A. Coles
                      in Pro Se.

                      Adam Paul Laxalt, Attorney General, and Kathleen Brady, Deputy
                      Attorney General, Carson City,
                      for Respondents.




                      BEFORE PICKERING, GIBBONS and HARDESTY, JJ.

                                                       OPINION
                      PER CURIAM:
                                  In this appeal, we address whether the Parole Board's use of       •




                      the Static-99R recidivism risk assessment complies with the relevant
                      statutory provisions governing parole review for prisoners convicted of
SUPREME COURT
                      sexual offenses, as well as whether changes to the statutory scheme
        OF
     NEVADA


(0) 1947A    47'294
                                                                                      YB - 290'1
                regarding parole review violate the Ex Post Facto Clause of the United
                States Constitution. We conclude that the use of the Static-99R assessment
                comports with NRS 213.1214's assessment requirements and that changes
                to parole procedures do not constitute an ex post facto violation unless they
                create a significant risk of prolonging the inmate's incarceration, which is
                not the case here. Further, we reject appellant's argument that the use of
                the Static-99R assessment violates an inmate's due process rights and
                reaffirm that Nevada's parole statute does not create a liberty interest to
                sustain a due process claim.
                                  FACTS AND PROCEDURAL HISTORY
                            Appellant Brent A. Coles is currently incarcerated for a sexual
                offense and eligible for parole. As part of his parole review, Coles' recidivism
                risk was assessed with the Static-99R risk assessment. The assessment
                scores ten characteristics of an inmate's personal history and are "static" in
                that they are based on objective facts about the inmate and the offense and
                do not change, except as to the inmate's age at release. The assessment
                classified Coles as a high risk to recidivate, and the Parole Board denied
                parole.
                            Coles filed a petition for declaratory judgment, arguing that
                (1) the Static-99R assessment does not constitute a "currently accepted
                standard of assessment" for purposes of NRS 213.1214(1); (2) assessing the
                risk of recidivism is relevant only where an inmate is to be paroled into the
                community, not here where Coles would be paroled to serve a consecutive
                sentence, and the assessment should accordingly not be considered in this
                instance; (3) he has a due process right to be provided with a copy of the risk
                assessment; (4) changes to the parole statutes enacted after Coles was
                initially convicted violate the constitutional prohibition against ex post
SUPREME COURT
     OF
   NEVADA
                facto punishments; and (5) he should receive a new risk assessment that
                includes "dynamic" as well as "static" factors. The State moved to dismiss
                under NRCP 12(b)(5) for failure to state a claim on which relief could be
                granted, and the district court granted the State's motion. Coles appealed
                to this court, renewing his arguments that the Static-99R does not comply
                with NRS 213.1214(1) and that the parole review procedures subjected him
                to an unconstitutional ex post facto law and violated his due process rights.
                                                DISCUSSION
                            This court will not review challenges to the evidence supporting
                Parole Board decisions, but will consider whether the Board has properly
                complied with the applicable statutes and regulations.         See Anselmo v.
                Bisbee, 133 Nev., Adv. Op. 45, 396 P.3d 848, 851, 853 (2017). As Coles'
                claims do not support a declaratory judgment, we affirm.       See Buzz Stew,
                LLC v. City of N. Las Vegas, 124 Nev. 224, 228, 181 P.3d 670, 672 (2008)
                (reviewing de novo an order granting a motion to dismiss under NRCP
                12(b)(5)); Kress v. Corey, 65 Nev. 1, 26, 189 P.2d 352, 364 (1948) (providing
                that, to obtain declaratory relief, a plaintiff must show (1) a justiciable
                controversy, (2) between persons with adverse interests, (3) where the party
                seeking declaratory relief has a legal interest in the controversy, and (4) the
                issue is ripe for judicial determination).
                            Coles first argues that the Static-99R assessment was not
                formally adopted as or determined to be a "currently accepted standard of
                assessment" for use in his parole hearing. This argument goes beyond what
                the statute requires and does not provide a basis for reversal. NRS
                213.1214(1) requires the Department of Corrections to "assess each prisoner
                who has been convicted of a sexual offense to determine the prisoner's risk
                to reoffend in a sexual manner using a currently accepted standard of

SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                       3
                   assessment." The assessment must determine the risk that a prisoner
                   would reoffend in a sexual manner and be provided to the Parole Board
                   before the prisoner's hearing. Id. The legislative history shows that the
                   Static-99R assessment was considered as an accepted standard of
                   assessment in enacting a parole statute that more accurately assessed
                   recidivism risk. Hearing on S.B. 104 Before the Assembly Judiciary Comm.,
                   77th Leg. (Nev., April 29, 2013); Hearing on S.B. 104 Before the Senate
                   Judiciary Comm, 77th Leg. (Nev., April 10, 2013). The statute does not
                   require that any entity must designate a currently accepted standard of
                   assessment or that it be otherwise certified for the use of the Static-99R to
                   comply with NRS 213.1214. To the extent that Coles argues that his risk
                   assessment should have been processed differently because the convictions
                   for his sex crimes had expired, he is mistaken because the assessment is
                   considered if an inmate "has ever been convicted of a sexual offense." NAC
                   213.514(3). We decline to consider Coles' further arguments against the
                   wisdom of applying this particular assessment tool.    See NRS 213.1214(3)
                   (providing that no cause of action regarding parole assessments may be
                   raised if the actions comply with the statutory provisions). The district
                   court therefore did not err in denying this claim. See Williams v. Nev. Dep't
                   of Corr., 133 Nev., Adv. Op. 75, 402 P.3d 1260, 1262(2017) (reviewing issues
                   of statutory interpretation de novo).
                               Coles next argues that changes to the parole statute enacted
                   after his conviction rendered parole more difficult to obtain and thus
                   constituted impermissible ex post facto punishment. This argument
                   likewise does not provide a basis for reversal because Coles has not shown
                   that the changes created a risk of prolonged imprisonment. An ex post facto
                   law is one that retroactively changes the definition of a crime or increases

SUPREME COURT
        OF
     NEVADA


(0) 1947A    ge,
                                                           4
                the applicable punishment. Cal. Dep't of Corr. v. Morales, 514 U.S. 499, 504
                (1995). Retroactive changes in laws regarding parole procedures may
                violate the Ex Post Facto ClauseS when they create a significant risk of
                prolonging the inmate's incarceration. Garner v. Jones, 529 U.S. 244, 250-
                51 (2000). To the extent that Coles challenges the application of NRS
                213.1214 to him as an ex post facto violation, this claim fails. See Moor v.
                Palmer, 603 F.3d 658, 664-66 (9th Cir. 2010) (rejecting ex post facto
                challenge to NRS 213.1214, adopted after the inmate's conviction, because
                the statute did not pose a significant risk of extended incarceration). To the
                extent that Coles challenges the elimination of the Psychological Review
                Panel after Moor was decided, the legislative history shows that the Panel
                was eliminated in part because it rated inmates as too high a risk to
                reoffend, Hearing on S.B. 104 Before the Senate Judiciary Comm., 77th Leg.
                (Nev., March 5, 2013), and thus the risk posed by the Panel's elimination
                favored inmates. And even assuming the accuracy of Coles' representation
                that he was classified as a lower risk to recidivate under a prior metric, by
                his own admission that classification occurred before he violated his parole
                and received another felony conviction, such that he has failed to show that
                any change in regulation brought about his purported change in risk
                classification.   See Moor, 603 F.3d at 665 (observing that the risk of
                prolonging incarceration was less likely where the inmate had previously
                violated his parole). The district court therefore did not err in denying this
                claim. See Flemming v. Or. Bd. of Parole, 998 F.2d 721, 723 (9th Cir. 1993)
                (reviewing ex post facto claims de novo).
                             Lastly, Coles argues that the use of the Static-99R violates his
                due process rights because he has not been permitted to review the results
                for errors and contest them. Nevada's parole statute does not create a

SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                      5
                liberty interest to sustain a due process claim. Anselmo, 133 Nev., Adv. Op.
                45, 396 P.3d at 850-51. Moreover, NRS 213.1075 specifically provides that
                the information gathered by the Board in executing its duties is privileged
                and may not be disclosed except in limited circumstances that Coles has not
                presented. Insofar as Coles asserts a right to challenge the assessment, the
                Legislature has foreclosed such a right. NRS 213.1214(3); see also NRS
                213.10705 (declaring that release on parole "is an act of grace of the State").
                The district court therefore did not err in denying this claim.
                            Because Coles' contentions do not provide a basis for granting
                declaratory relief, the district court properly granted the State's motion to
                dismiss Coles' petition. We therefore affirm the district court's order.'



                                                                       J.



                                                                                            J.
                                                            Hardesty




                      'To the extent that Coles' requests for relief on appeal could be
                construed as seeking injunctive relief, we reject the request.
SUPREME COURT
        OF
     NEVADA

                                                       6
(0) 1947A